            Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 1 of 17



REESE LLP
Carlos V. Ramirez
cramirez@reesellp.com
7 Skyline Drive
Hawthorne, New York 10532
Telephone: (914) 860-4994
Facsimile: (212) 253-4272

REESE LLP
Michael R. Reese
mreese@reesellp.com
100 West 93rd Street, 16th Floor
New York, New York 10025
Telephone: (212) 643-0500
Facsimile: (2120 253-4272

RICE REUTHER SULLIVAN & CARROLL, LLP
Anthony J. DiRaimondo (to be admitted pro hac vice)
adiraimondo@rrsc-law.com
3800 Howard Hughes Parkway, Suite 1200
Las Vegas, Nevada 89169
Telephone: (702) 732-9099
Facsimile: (702) 732-7110

Counsel for Plaintiff and the Proposed Class



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                    WHITE PLAINS DIVISION


 SHANNON WHITE, individually and on            Case No. 20-cv-00001
 behalf of all others similarly situated,
                                               CLASS ACTION COMPLAINT
                       Plaintiff,
                                               DEMAND FOR JURY TRIAL
        – against –

 BLUE BUFFALO COMPANY, LTD.

                       Defendant.
             Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 2 of 17




      Plaintiff Shannon Walton (“Plaintiff”) individually and on behalf of all others similarly

situated (the “Class,” as defined below), by and through her undersigned counsel, bring this Class

Action Complaint against Blue Buffalo Company, Ltd. (“Defendant” or “Blue Buffalo”), and

respectfully alleges as follows. Plaintiff bases the allegations herein on personal knowledge as to

matters related to, and known to, Plaintiff. As to all other matters, Plaintiff bases the allegations

herein on information and belief, through investigation of Plaintiff’s counsel. Plaintiff believes

substantial evidentiary support exists for the allegations set forth herein, and Plaintiff seeks a

reasonable opportunity for discovery.
                                    NATURE OF THE ACTION

       1.      Grey wolves are the domestic dog’s genetic ancestors. Indeed, the two species are

so genetically similar that they are capable of interbreeding and shared a common ancestor as

recently as 10,000 years ago. Wild wolves consume little or no dietary carbohydrate and they do

not experience high rates of chronic diseases such as obesity and cancer. In fact, these diseases are

essentially non-existent in wolf populations.

       2.      This is a proposed class action against Defendant for marketing and labeling its so-

called “Blue Wilderness” line of dog food products (“Products”) as healthy, nutritious, and optimal

on the basis that they are “[i]nspired by the diet of wolves” and otherwise consistent with dogs’

“ancestors in the wild.” Defendant’s Blue Wilderness packaging prominently displays an image
of a grey wolf and promotes these products as “Nature’s Evolutionary Diet.” Defendant’s Blue

Wilderness products are more expensive than many other pet foods, but Defendant claims that the

extra cost is justified for these health and evolutionary-based diet reasons. But Defendant’s claims

are deceptive because their Blue Wilderness products all contain high levels of dietary

carbohydrates, which are neither healthy for dogs nor a meaningful part of the diet of grey wolves.

       3.      Specifically, dietary carbohydrates are more fattening for dogs than other

macronutrients. As such, carbohydrates are the fundamental cause of obesity, a chronic disease

with clearly-established links to morbidity in dogs. And while this disease was virtually non-
existent among wolf populations, American dogs are currently experiencing an epidemic of

                                                 1
             Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 3 of 17




obesity, with studies suggesting that at least 50% of dogs in the United States are overweight.

        4.     Carbohydrate consumption also causes canine blood glucose levels to spike.

Unfortunately, glucose is the preferred metabolic fuel of renegade cancer cells. Like obesity,

cancer is another chronic disease with clear links to morbidity in dogs. And, just like with obesity,

this chronic disease was also virtually non-existent among their wolf ancestors, but domestic dogs

in the United States are currently experiencing an epidemic of cancer, with the disease thought to

afflict at least 25% of American dogs.

        5.     Carbohydrate consumption also exacerbates the metabolic disorder diabetes. Just

like with humans, high levels of blood glucose are toxic to dogs and can quickly become deadly.

In healthy animals, the hormone insulin serves to “clear” glucose from the bloodstream after a

carbohydrate-rich meal by shunting glucose molecules into fat tissue and skeletal muscle. Diabetic

dogs cannot produce enough insulin to perform this crucial function effectively. Accordingly, their

owners must monitor blood glucose levels carefully and inject their pets with costly exogenous

insulin supplements any time a carbohydrate-rich meal is consumed. Dietary carbohydrates are

broken down into glucose molecules during digestion. As such, carbohydrate-rich meals cause

profound blood glucose spikes while carbohydrate-restricted meals induce far less significant

changes (if any). Millions of dogs in the United States -- the vast majority of whom eat

carbohydrate-rich kibbles like the ones sold by Defendant -- suffer from diabetes. But among
wolves -- a species that never consumes carbohydrates -- there has never been a single documented

case.




                                                 2
             Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 4 of 17



                                              PARTIES
   Plaintiff Shannon Walton

       6.      Plaintiff Shannon Walton is a resident of Hopewell Junction, New York, and she

has no intention of changing her residence.

       7.      Plaintiff Walton is the owner of a seven-year-old labrador-beagle mix named

Tucker. Based on Defendant’s marketing and labeling that represent its product as healthy and

consistent with the diet of grey wolves, Plaintiff Walton purchased for Tucker the dog food known

as BLUE Wilderness™ Rocky Mountain Recipe (Red Meat flavor) and BLUE Wilderness™

Rocky Mountain Recipe (Bison flavor).

       8.      As a result of consuming Defendant’s product as described above, Tucker has

gained significant weight and now requires medical attention for canine obesity. Tucker has also

been diagnosed with diabetes, which has caused Plaintiff to incur out-of-pocket costs for treatment.


   Defendant Blue Buffalo

       9.      Defendant Blue Buffalo Company, Ltd. is a corporation organized under the laws

of Delaware. Defendant’s principal place of business is located in Wilton, Connecticut.

                                  JURISDICTION AND VENUE
       Jurisdiction

       10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)
because this case is a class action where the aggregate claims of all members of the proposed Class

are in excess of $5,000,000, exclusive of interest and costs, and Plaintiff, as well as most members

of the proposed Classes, which total more than 100 class members, are citizens of a state different

from the state of Defendant. This Court has personal jurisdiction over Defendant for reasons

including but not limited to the following: Plaintiff Walton’s claims against Defendant arise out

of Defendant’s conduct within New York, including but not limited to the marketing and sale of

Defendant’s dog food within the State of New York. Furthermore, Defendant purposefully avails
itself of the privilege of conducting business activities within the territorial boundaries of New


                                                 3
             Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 5 of 17




York, including by marketing, distributing, and delivering its dog food and other products to New

York, including New York residents, thus invoking the benefits and protections of the laws of New

York, and such activities render it foreseeable that Defendant may be haled into court in this

jurisdiction. Thus, Defendant has sufficient minimum contacts with New York that maintenance

of this action in this Court does not offend traditional notions of fair play and substantial justice.

   Venue

       11.     Venue is proper in the White Plains Division of the Southern District of New York,

as the actions and harms alleged herein occurred, in part, in that judicial district.

                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

       12.     Defendant is a leader in the pet food industry, which in the United States alone

grossed more than $29 billion in revenue during 2018.

       13.     Defendant manufactures and markets for sale to the public a number of pet food

products for both dogs and cats. Defendant’s dog food products include, but are not limited to,

certain product lines described by Defendant as “BLUE Wilderness™”.

       14.     Despite Defendant’s claims on its packaging that Blue Buffalo foods are “Healthy”

and “Holistic,” the fact remains that the majority of Defendant’s dog food products are dry,

“kibble”-style foods produced via extrusion processing, a manufacturing method which typically
requires a high amount of carbohydrate-containing ingredients that are not healthy for dogs.

       15.     Specifically, extrusion processing is a manufacturing process whereby pet food

ingredients are mixed in a mixer, extruded through an extruder barrel, cut into various shapes and

sizes, and then dried in an oven, ultimately producing hard, shelf-stable nuggets or “kibbles.” Due

to the comparatively low costs of carbohydrate-containing ingredients and their functional utility

in binding other ingredients together during extrusion processing, among other reasons,

Defendant’s extruded dog food products are all high in carbohydrate content.

       16.     For instance, Defendant’s Blue Wilderness Chicken recipe dry dog food, which
Defendant’s packaging touts as “protein-rich,” and “High-Protein” is composed of over 25%

                                                   4
              Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 6 of 17




carbohydrate. As such, a small bowl of Defendant’s Blue Wilderness Chicken recipe dog food

contains more carbohydrate than a wild grey wolf is likely to consume in an entire lifetime.

        17.     Not only are Defendant’s Blue Wilderness products high in carbohydrate content,

but the high carbohydrate content of the products is hidden from consumers. Unlike most food

products, the carbohydrate content of Defendant’s Blue Wilderness dog food product is not

disclosed on any of Defendant’s product labels. Instead, Defendant markets and promotes its dog

food products by focusing on the non-carbohydrate nutrients found in the products, such as

proteins, fats, fiber, vitamins and minerals.     Nor is the carbohydrate content disclosed on

Defendant’s website. In order to determine the carbohydrate content of Defendant’s products,

consumers must either contact Defendant’s customer service department or perform the

complicated and painstaking task of calculating the carbohydrate content by backing out the

percentages of the disclosed nutritional information from the sum of ingredients. Because of the

deceptive nature of Defendant’s packaging, consumers would be forgiven for believing that

Defendant’s Blue Wilderness products contain little or no carbohydrate. But they would be wrong.

        18.     With respect to the disclosed ingredients, Defendant’s packaging touts that they are

formulated in a way that makes Defendant’s dog food healthier than other dog foods. For example,

Defendant’s Blue Wilderness packaging touts that its ingredients are present in the food in some

kind of “unique,” “precise,” “optimal,” or “healthy and holistic” way. The packaging also claims
that Defendant’s dry dog food is formulated to provide dogs with “superior nutrition” and “a

healthy lifestyle.”

        19.     Defendant also markets its high-carbohydrate dog food products through claims

about the positive effects those products will have on the canine body, usually referencing specific

physiological outcomes. For example, on its packaging for Blue Wilderness products, Defendant

states that its dry dog food products will provide dogs, “Healthy Muscle Development,” “Energy

for an Active Life,” “Strong Bones & Teeth,” “Joint Health,” “Healthy Skin & Coat,” and a

“Healthy Immune System.”
        20.     Just like with its consumer marketing, Defendant markets and promotes its high-

                                                 5
              Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 7 of 17




carbohydrate dog food products to veterinarians through claims about the positive effects those

products will have on the canine body, usually referencing specific physiological outcomes similar

to those described above.

       21.       In one way or another, all of the marketing claims described above fail to reflect

the scientifically-verified reality about the health effects that dietary carbohydrates have on the

bodies of domestic dogs.

       22.       In reality, the scientific record clearly shows that domestic dogs did not begin

consuming carbohydrates until at least 99% of their genetic evolution as a canine species was

complete. Their wild ancestors lacked the ability to digest carbohydrates efficiently for hundreds

of millions of years. And their close genetic cousins, wild grey wolves, still do not consume any

carbohydrates. In other words, from the perspective of evolutionary biology, carbohydrates are not

a very “natural” part of a canine diet.

       23.       Despite this fact, Defendant’s Blue Wilderness™ dry dog food’s packaging, which

prominently displays a photograph of a grey wolf, touts it as being “Nature’s Evolutionary Diet.”

The packaging further states that the food that was “[i]nspired by the diet of wolves, tireless hunters

whose endurance is legendary, [and that] BLUE Wilderness is sure to satisfy your dog’s inner

carnivore.”

       24.       Unlike the other macronutrients (fats and proteins) and all manner of
micronutrients, dogs do not require any dietary carbohydrates whatsoever in their diets in order to

avoid the development of diseases of deficiency and otherwise maintain good health. This fact is

recognized both by the National Academies of Sciences, Engineering, and Medicine (“NASEM”),

and the Association of American Feed Control Officials (“AAFCO”), the two most prominent and

authoritative bodies to produce consensus statements concerning the nutritional requirements of

dogs and cats.

       25.       Indeed, the majority of peer-reviewed scientific studies to have examined the issue

have found that, calorie-for-calorie, dietary carbohydrates are more fattening for dogs than other
macronutrients. These studies suggest that carbohydrates play an outsize role in causing obesity,

                                                  6
             Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 8 of 17




a chronic disease with clearly established links to morbidity in dogs. Domestic dogs in the United

States are currently experiencing an epidemic of obesity, with the disease thought to afflict at least

50% of American dogs.

       26.     The majority of peer-reviewed scientific studies to have examined the issue have

also found that dietary carbohydrates induce unique metabolic and hormonal changes in dogs that

other nutrients do not cause to any significant degree. Among other important changes, the

consumption of carbohydrates causes circulating glucose levels to rise, which in turn causes the

secretion of the anabolic hormone insulin. Among other metabolic changes, elevated insulin levels

cause dogs to metabolize glucose to a greater degree (than other metabolic substrates such as free

fatty acids) and to retain more glucose within the adipose tissue (i.e., “get fatter”).

       27.     The majority of peer-reviewed scientific studies to have examined the issue have

also found that renegade cancer cells preferentially metabolize glucose to fuel their furious growth

rates. Because consumption of dietary carbohydrates directly leads to elevated glucose levels, this

fact has led numerous veterinary oncologists to employ carbohydrate restriction, among other

dietary interventions, to help prevent and treat cancer in domestic dogs. Cancer is a chronic disease

with clear links to morbidity in dogs. Just like with obesity, domestic dogs in the United States are

currently experiencing an epidemic of cancer, with the disease thought to afflict at least 25% of

American dogs.
       28.     By contrast, as noted above, wild wolves consume little or no dietary carbohydrate.

And despite their genetic similarity, unlike dogs, grey wolves do not experience high rates of

chronic diseases such as obesity and cancer. In fact, these diseases are essentially non-existent in

wolf populations.

       29.     Carbohydrate consumption also exacerbates the metabolic disorder diabetes. Just

like with humans, high levels of blood glucose are toxic to dogs and can quickly become deadly.

In healthy animals, the hormone insulin serves to “clear” glucose from the bloodstream after a

carbohydrate-rich meal by shunting glucose molecules into fat tissue and skeletal muscle. Diabetic
dogs cannot produce enough insulin to perform this crucial function effectively. Accordingly, their

                                                   7
              Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 9 of 17




owners must monitor blood glucose levels carefully and inject their pets with costly exogenous

insulin supplements any time a carbohydrate-rich meal is consumed. Dietary carbohydrates are

broken down into glucose molecules during digestion. As such, carbohydrate-rich meals cause

profound blood glucose spikes while carbohydrate-restricted meals induce far less significant

changes (if any). Millions of dogs in the United States -- the vast majority of whom eat

carbohydrate-rich kibbles like the ones sold by Defendant -- suffer from diabetes. But among

wolves -- a species that never consumes carbohydrates -- there has never been a single documented

case.

        30.    As the self-touted pet food company that “set a new standard in healthy pet food”

and who worked alongside “a leading holistic veterinarian and animal nutritionist” to develop “the

#1-selling natural pet food in America,” Defendant knew or should have known that:

               a.      the scientific record clearly demonstrates that domestic dogs did not

        consume significant quantities of carbohydrates until at least 99% of their evolution as a

        canine species was complete, and that modern-day grey wolves (the domestic dog’s close

        genetic cousin) continue to avoid carbohydrates entirely;

               b.      dogs do not require dietary carbohydrates in order to maintain good health,

        as recognized by the NASEM and the AAFCC, the two most prominent and authoritative

        bodies to produce consensus statements concerning the nutritional requirements of dogs
        and cats;

               c.      dietary carbohydrates are not an essential nutrient for dogs nor are they

        otherwise required to maintain good health;

               d.      the majority of peer-reviewed scientific studies show that dietary

        carbohydrates are more fattening for dogs than any other macronutrient; and

               e.      the majority of peer-reviewed scientific studies show links between dietary

        carbohydrates, and metabolic irregularities, obesity, and cancer in dogs.

        31.    Plaintiff and other members of the Class reasonably and justifiably relied on
Defendant’s false, misleading, and fraudulent conduct when deciding to purchase Defendant’s

                                                 8
             Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 10 of 17




Blue Wilderness dog food products.

       32.     Plaintiff and members of the Class suffered injuries caused by Defendant because

they would not have purchased the products or would have paid significantly less for the products,

had they known that Defendant’s conduct was false, deceptive and misleading.




                                                9
             Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 11 of 17



                               CLASS ACTION ALLEGATIONS
       33.      Plaintiff brings this case as a class action that may be properly maintained under

Federal Rule of Civil Procedure 23 on behalf of herself and all persons in the state of New York,

who within the relevant statute of limitations periods, purchased the Products (the “Class” or “New

York Class”).

       34.      Excluded from the Class are Defendant, the officers and directors of the Defendant

at all relevant times, members of their immediate families and their legal representatives, heirs,

successors or assigns and any entity in which Defendant has or had a controlling interest. Any

judge and/or magistrate judge to whom this action is assigned and any members of such judges’

staffs and immediate families are also excluded from the Class. Also excluded from the Class are

persons or entities that purchased the Products for purposes of resale.

       35.      Plaintiff hereby reserves the right to amend or modify the class definitions with

greater specificity or division after having had an opportunity to conduct discovery.

       36.      Plaintiff is a member of the Class.

       37.      Numerosity: Defendant has sold tens of thousands of units of the Products.

Defendant’s Products are available for sale through third party retailers and vendors (including

online), such as Petco, Petsmart, and Amazon. Accordingly, members of the Class are so

numerous that their individual joinder herein is impractical. While the precise number of class

members and their identities are unknown to Plaintiff at this time, the number may be determined
through discovery.

       38.      Common Questions Predominate: Common questions of law and fact exist as to

all members of the Class and predominate over questions affecting only individual class members.

Common legal and factual questions include, but are not limited to, the following: whether

Defendant’s representations were false and misleading, and therefore violated various consumer

protection statutes and common laws.

       39.      Typicality: Plaintiff’s claims are typical of the claims of the Class she seeks to
represent in that Plaintiff and members of the Class were exposed to the same or substantially


                                                 10
             Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 12 of 17




similar false and misleading advertising, purchased the Products relying on the false and

misleading advertising, and suffered losses as a result of such purchases.

       40.     Adequacy: Plaintiff is an adequate representative of the Class because her interests

do not conflict with the interests of the members of the Class she seeks to represent, she has

retained competent counsel experienced in prosecuting class actions, and she intends to prosecute

this action vigorously. The interests of the members of the Class will be fairly and adequately

protected by the Plaintiff and his counsel.

       41.     Superiority: A class action is superior to other available means for the fair and

efficient adjudication of the claims of the members of the Class. The size of each claim is too

small to pursue individually and each individual Class member will lack the resources to undergo

the burden and expense of individual prosecution of the complex and extensive litigation necessary

to establish Defendant’s liability. Individualized litigation increases the delay and expense to all

parties and multiplies the burden on the judicial system presented by the complex legal and factual

issues of this case.     Individualized litigation also presents a potential for inconsistent or

contradictory judgments. The class action mechanism is designed to remedy harms like this one

that are too small in value, although not insignificant, to file individual lawsuits for.

       42.     This lawsuit is maintainable as a class action under Federal Rule of Civil Procedure

23(b)(2) because Defendant has acted or refused to act on grounds that are generally applicable to
the class members, thereby making final injunctive relief appropriate with respect to all Class.

       43.     This lawsuit is maintainable as a class action under Federal Rule of Civil Procedure

23(b)(3) because the questions of law and fact common to the members of the Class predominate

over any questions that affect only individual members, and because the class action mechanism

is superior to other available methods for the fair and efficient adjudication of the controversy.




                                                  11
             Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 13 of 17



                                            CLAIMS
                                FIRST CLAIM FOR RELIEF

                  Violation of New York General Business Law Section 349
                              (On Behalf of the New York Class)

       44.     Plaintiff repeats each and every allegation contained in the paragraphs above and

incorporates such allegations by reference herein.

       45.     Plaintiff brings this claim for violation of New York General Business Law section

349 against Defendant on behalf of the New York Class.

       46.     By engaging in the actions, misrepresentations, and misconduct set forth herein,

Defendant committed unfair and deceptive acts and practices in the conduct of its business, trade

and commerce in New York.

       47.     The foregoing deceptive acts and practices were directed at Plaintiff and members

of the New York Class.

       48.     Defendant’s false and misleading representations regarding the Products are

material to a reasonable consumer because they relate to the contents and characteristics of the

Products purchased by the consumer. A reasonable consumer would attach importance to the

representations and would be induced to act thereon in making Product purchase decisions.

       49.     Plaintiff and members of the New York Class where injured as a direct and
proximate result of Defendant’s violations described above, as they would not have purchased the

Products or would have paid significantly less for the Products, had they known Defendant’s

representations were false, misleading, and fraudulent.

       50.     On behalf of herself and the other members of the New York Class, Plaintiff seeks

both to enjoin Defendant’s deceptive and unlawful acts and practices described herein, and to

recover her actual damages, or fifty dollars per purchase, whichever is greater, as well as three

times actual damages and reasonable attorneys’ fees.




                                               12
              Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 14 of 17



                                SECOND CLAIM FOR RELIEF

                    Violation of New York General Business Law Section 350
                                (On Behalf of the New York Class)


        51.      Plaintiff repeats each and every allegation contained in the paragraphs above and

incorporates such allegations by reference herein.

        52.      Plaintiff brings this claim for violation of New York General Business Law section

350 against Defendant on behalf of the New York Class.

        53.      By engaging in the actions, misrepresentations, and misconduct set forth herein,

Defendant has engaged and continues to engage in false advertising in the conduct of its business,

trade, and commerce in New York.

        54.      The false and misleading representations were directed at consumers and were

likely to mislead a reasonable consumer acting reasonably under the circumstances.

        55.      Defendant’s false and misleading representations with respect to the Products are

material to a reasonable consumer because they relate to the contents and characteristics of the

Products purchased by the consumer. A reasonable consumer would attach importance to the

representations and would be induced to act thereon in making purchase decisions.

        56.      The false and misleading representations have resulted in consumer injury or harm
to the public.

        57.      Furthermore, Plaintiff and members of the New York Class where injured as a

direct and proximate result of Defendant’s violations described above, as they would not have

purchased the Products or would have paid significantly less for the Products, had they known

Defendant’s representations were false, misleading, and fraudulent.

        58.      On behalf of herself and other members of the New York Class, Plaintiff seeks both

to enjoin Defendant’s misleading and unlawful acts and practices described herein and to recover

actual damages or five hundred dollars per violation (whichever is greater), three times actual
damages, and reasonable attorneys’ fees.

                                                 13
             Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 15 of 17



                                 THIRD CLAIM FOR RELIEF

      Breach of Quasi-Contract/Unjust Enrichment/Restitution under New York Law
                           (On Behalf of the New York Class)

       59.     Plaintiff repeats each and every allegation contained in the paragraphs above and

incorporates such allegations by reference herein.

       60.     Plaintiff brings this claim for breach of quasi-contract/unjust enrichment/restitution

under New York law against Defendant on behalf of the New York Class.

       61.     Defendant intentionally and recklessly made false and misleading representations

about the Products to Plaintiff and the members of the Classes to induce them to purchase the

Products. Plaintiff and the members of the Classes reasonably relied on the misleading

representations and have not received all of the benefits promised by Defendant. Plaintiff and the

members of the Classes therefore have been induced by Defendant’s misleading representations

about the Products, and paid for them when they would and/or should not have, or paid more

money to Defendant for the Products than they otherwise would and/or should have paid.

       62.     Defendant has obtained benefits from Plaintiff and the other Class members by

fraud, and Defendant would obtain an undue advantage if allowed to retain the monetary benefits

it received from them on account of its false and misleading representations.

       63.     The monies Defendant received were obtained under circumstances that were at the
expense of Plaintiff and the members of the New York Class—i.e., Plaintiff and the other Class

members did not receive the full value of the benefit conferred upon Defendant.

       64.     Therefore, it is inequitable and unjust for Defendant to retain the profit, benefit, or

compensation conferred upon it without paying Plaintiff and the other members of the Class back

for the difference of the full value of the benefit compared to the value actually received.

       65.     As a direct and proximate result of Defendant’s unjust enrichment, Plaintiff and

other members of the Class seek restitution, disgorgement, and/or the imposition of a constructive

trust upon all profits, benefits, and other compensation obtained by Defendant from its deceptive,
misleading, and unlawful conduct as alleged herein.

                                                 14
             Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 16 of 17



                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the members of the Class,

respectfully requests the Court to enter an Order:

        A.     certifying the proposed Classes under Federal Rule of Civil Procedure 23(a), (b)(2),

and (b)(3), as set forth above; naming Plaintiff as representative of the Class; and naming

Plaintiff’s counsel as Class Counsel to represent the Class;

        B.     declaring that Defendant is financially responsible for notifying the Class members

of the pendency of this suit;

        C.     declaring that Defendant has committed the violations of law alleged herein;

        D.     providing for any and all injunctive relief the Court deems appropriate;

        E.     awarding statutory damages in the maximum amount for which the law provides;

        F.     awarding monetary damages, including but not limited to any compensatory,

incidental, or consequential damages in an amount that the Court or jury will determine, in

accordance with applicable law;

        G.     providing for any and all equitable monetary relief the Court deems appropriate;

        H.     awarding punitive or exemplary damages in accordance with proof and in an

amount consistent with applicable precedent;

        I.     awarding Plaintiff her reasonable costs and expenses of suit, including attorneys’

fees;

        J.     awarding pre- and post-judgment interest to the extent the law allows; and

        K.     providing such further relief as this Court may deem just and proper.




                                                15
            Case 7:20-cv-00001 Document 1 Filed 01/01/20 Page 17 of 17



                                DEMAND FOR TRIAL BY JURY

Plaintiff demands a trial by jury on all issues so triable.

Date: January 1, 2020                               Respectfully submitted,

                                                    REESE LLP

                                               By: /s/ Michael R. Reese
                                                  Michael R. Reese
                                                  mreese@reesellp.com
                                                  100 West 93rd Street, 16th Floor
                                                  New York, New York 10025
                                                  Telephone: (212) 643-0500
                                                  Facsimile: (212) 253-4272

                                                    REESE LLP
                                                    Carlos V. Ramirez
                                                    cramirez@reesellp.com
                                                    7 Skyline Drive
                                                    Hawthorne, New York 10532
                                                    Telephone: (914) 860-4994
                                                    Facsimile: (212) 253-4272

                                                    RICE REUTHER SULLIVAN & CARROLL, LLP
                                                    Anthony J. DiRaimondo (to be admitted pro hac vice)
                                                    adiraimondo@rrsc-law.com
                                                    3800 Howard Hughes Parkway, Suite 1200
                                                    Las Vegas, Nevada 89169
                                                    Telephone: (702) 732-9099
                                                    Facsimile: (702) 732-7110

                                                    Counsel for Plaintiff and the Proposed Class




                                                  16
